Citation Nr: 0535071	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  99-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August to November of 
1943.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for asthma.  

In a November 2000 decision, the Board reopened the veteran's 
claim and remanded it back to the RO for additional 
development.  Following a further remand in May 2003, the 
Board denied the veteran's claim in September 2003.  

Subsequently, the veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2004, the Court granted a joint motion to vacate 
this decision and remanded the case back to the Board, which 
remanded it to the RO in May 2005.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran is shown as likely as not to have first 
clinically manifested his current asthma during his period of 
active service during World War II.  



CONCLUSION OF LAW

As the statutory presumption of soundness is not rebutted by 
clear and unmistakable evidence, the veteran's disability 
manifested by asthma is due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  

The veteran's service entrance examination report, from 
August 1943, indicates a normal respiratory system.  An 
addendum to the examination report reflects that the veteran 
certified that he did not suffer from asthma or hay fever.  

In September 1943, however, the veteran was treated for 
asthma.  The examiner noted that the veteran reported having 
had shortness of breath since the age of eleven and that, for 
the past two years, having had attacks during instances of 
damp weather or dust inhalation.  Also, he reported ten to 
fifteen attacks since enlistment.  

Subsequently, in October 1943, a Medical Board determined 
that the veteran had asthma that was not incurred in the line 
of duty but instead existed prior to service and was not 
aggravated therein.  Consequently, he was recommended for an 
early discharge on the basis of physical disability.  

Following service, the earliest treatment records for 
asthmatic bronchitis date from February 1994.  

In his January 1999 Notice of Disagreement, the veteran 
asserted that he did not suffer from asthma during childhood 
and that "the only sickness [he] would have was a cold."  
Rather, it was his in-service drills and the rainy weather 
during the drills that "made [him] sick with asthma."  

The veteran reasserted that became sick with asthma as a 
result of these drills during his June 1999 RO hearing and 
his July 2000 Board hearing, and the Board also received a 
statement from the veteran's sister to that effect in March 
1999.  

Following the Board's initial remand, the veteran underwent a 
VA respiratory examination in August 2001, and the examiner 
assessed a long history of asthma with symptoms synonymous 
with emphysema and broncho-asthma infection, especially 
during winter.  

In a January 2002 addendum, a VA doctor (not the one who 
conducted the August 2001 VA examination) noted that the 
veteran was treated by a physician for asthma in 1937 and 
that this disease had subsequently undergone its "natural 
progression."  

Accordingly, the doctor determined that the veteran's asthma 
was diagnosed prior to service and did not increase in 
severity beyond natural progression during service.  

Following the Court's September 2004 order, the veteran's 
claims file was forwarded to a Veterans Health Administration 
(VHA) doctor for a medical opinion in March 2005.  

Preliminarily, the VHA doctor addressed the question of 
whether the veteran's asthma preexisted service.  In this 
regard, the doctor noted that the veteran denied having a 
history of asthma at entry but apparently provided a 
different history one month later, and that there was "no 
specific evidence to refute or confirm these statements."  

The question of whether the veteran's disorder preexisted 
service thus turned on whether the reviewer accepted the 
opinion of the veteran's in-service doctor, and the VHA 
doctor noted that if that doctor's statements "were for some 
reason inaccurate, then there could be a basis to support the 
patient's claims."  

The VHA doctor then noted that, based on a claims file 
review, he could find no evidence to suggest that the 
veteran's asthma increased in severity during service, as 
there was no "acute event" such as exposure to toxic gas or 
a serious infection.  

The doctor focused on the veteran's post-service history of 
smoking and noted that the veteran's recent pulmonary studies 
were more consistent with emphysema than with asthma as his 
predominant airway disease at this stage of his life.  

However, the doctor further noted that "[t]his [did] not 
preclude the possibility that he suffered from asthma, or a 
propensity to bronchitis or other airway problems, when he 
was a young man."  

Next, the VHA doctor noted that it was "possible" that the 
veteran's previous history of asthma predisposed him to 
develop emphysema secondary to his history of smoking.  

The doctor indicated that most people with asthma did not 
smoke because of resultant asthma exacerbations, but 
"[c]learly there [were] exceptions."  Overall, the examiner 
found it unlikely that a current lung disability was related 
to service.  

Finally, the examiner found no evidence in the claims file to 
contradict the prior opinions that the veteran's asthma 
preexisted service and was not aggravated therein, although 
he noted a "relative paucity of medical information 
available for review, and a great deal of the subsequent 
opinions" rested on the in-service rating sheet.  

In analyzing this case, the initial question for the Board is 
whether the veteran's currently diagnosed asthma preexisted 
service.  

Here, the "presumption of soundness" under 38 U.S.C.A. 
§ 1111 applies, as there was an induction examination in 
which the later-complained-of asthma was not detected.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  

The burden of proof is thus on the Board to rebut the 
presumption by producing clear and unmistakable evidence that 
an injury or disability existed prior to service.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  

In the present case, there is no documentation, such as 
private medical records, confirming that the veteran was 
treated for asthma prior to service.  During service, he 
apparently reported a childhood history of asthma.  

Generally, however, the veteran's own account of the pre-
service existence of a disorder does not constitute evidence 
that the disorder in fact preexisted service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Just as a layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to support a claim, such a statement does not 
constitute the type of evidence that would serve as the basis 
for a finding that a disorder preexisted service.  Id.  

The Board is also aware that the service medical records 
contain the opinion that his asthma preexisted service and 
was not aggravated therein.  However, as noted, there exists 
no pre-service evidence to support their statements.  

As such, the in-service opinion was not based on past medical 
records.  The Court has held that a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record to support it does not constitute 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  

As to whether post-service evidence can serve to rebut the 
presumption of soundness, the Board is aware that the January 
2002 VA opinion unambiguously supports the conclusion that 
the veteran's asthma preexisted service, and this opinion was 
based on a claims file review.  

The Board does note that the 1937 record of treatment for 
asthma cited by the VA doctor is not included in the claims 
file, however.  

The January 2002 opinion, moreover, is substantially 
undermined by the language of the March 2005 VHA opinion.  

In this opinion, the VHA doctor noted that there was no 
specific evidence to confirm or refute the veteran's 
conflicting in-service statements as to the onset of asthma, 
and much depended on whether the in-service doctor's opinion 
that this disorder preexisted service was found to be 
accurate.  The VHA doctor further noted the "relative 
paucity" of medical information for review.

The Board finds that these two opinions indicate that it is 
at least as likely as not, and perhaps more likely than not, 
that the veteran's asthma preexisted service.  

However, the standard for the Board, as noted above, is clear 
and unmistakable evidence to rebut the presumption of 
soundness.  

Given the absence of pre-service medical records and the 
ambivalence expressed by the VHA doctor, the Board finds that 
these opinions fall far short of that high standard.  

As such, the presumption of soundness under 38 U.S.C.A. 
§ 1111 applies, and the question become whether the veteran's 
asthma was incurred in service.  

In this regard, the Board notes that the veteran was 
extensively treated for asthma during service and, in fact, 
received an early discharge because of this disorder.  

While the March 2005 VHA doctor's opinion indicates that the 
veteran's "current lung disability" (e.g., emphysema) was 
not related to service, this doctor also noted a "previous 
history of asthma" and noted that the possibility that the 
veteran suffered from asthma, or a propensity to bronchitis, 
as a young man.  

The Board thus does not find this statement to be conclusive 
evidence against the finding that the veteran's current 
asthma is of in-service etiology.  

Overall, the Board has reviewed all of the evidence of record 
and concludes that the veteran's current asthma was first 
manifest in service.  

As the veteran's asthma was incurred in service, service 
connection is warranted for related current lung disability.  
This determination constitutes a full grant of the benefit 
sought on appeal.  



ORDER

Service connection for asthma is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


